ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action against respondent John E. Olmon.- The parties have entered into a stipulation for transfer’ to disability-inactive status, and agree to a stay of the current disciplinary proceedings. In the stipulation, the parties allege that respondent has a ,medical condition that prevents him from competently representing clients. See Rule 28(a), Rules on Lawyers Professional Responsibility (RLPR). The parties agree that if respondent seeks reinstatement, the stay of the disciplinary proceedings will be automatically lifted, and that during the reinstatement process, the pending disciplinary proceedings will resume to determine whether discipline is warranted.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent John E. Olmon is transferred to disability-inactivé status under Rule 2¡8, RLPR, effective immediately. While on disability-inactive status, respondent may not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of transfer to disability-inactive status to clients, opposing counsel, and tribunals).
3. The pending disciplinary proceedings involving respondent are stayed until such time as respondent petitions for reinstatement to the practice of law under Rule 28(d) and 18, RLPR. Upon the filing of a petition for reinstatement, the stay of the disciplinary proceedings will be automatically lifted, and in addition to the requirements of Rules 28(d) and 18, the reinstatement proceedings' will involve a determination of whether discipline is warranted.
BY THE COURT:
/s/--David R. Stras Associate Justice